UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4142


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WALTEZ JEMEL LATHAM,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:13-cr-00266-JMC-1)


Submitted:   August 20, 2014                 Decided:   September 3, 2014


Before NIEMEYER and     THACKER,    Circuit     Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,   Greenville,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Waltez       Jemel      Latham       appeals      his       conviction          and

twelve-month         sentence        imposed    following        his      guilty       plea     to

escape    from       a    correctional       institution,            in   violation       of    18

U.S.C. § 751(a) (2012).                   On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

there    are    no       meritorious       issues     for    review       but     questioning

whether the district court committed procedural sentencing error

by   declining        to    apply     a    seven-level       downward          adjustment       to

Latham’s       base        offense     level        pursuant     to       U.S.     Sentencing

Guidelines       Manual       (“U.S.S.G.”)           § 2P1.1(b)(2)             (2013).         The

Government has declined to file a response brief.                                  Latham was

notified of his right to file a pro se supplemental brief but

has not done so.            We affirm.

               “In       assessing    a    challenge        to   a    sentencing         court’s

application of the Guidelines, we review the court’s factual

findings for clear error and its legal conclusions de novo.”

United States v. Alvarado Perez, 609 F.3d 609, 612 (4th Cir.

2010)    (internal         quotation       marks     omitted).            We    will     find   a

court’s factual finding clearly erroneous “only if we are left

with the definite and firm conviction that a mistake has been

committed.”          United States v. Crawford, 734 F.3d 339, 342 (4th

Cir. 2013) (internal quotation marks omitted), cert. denied, 134

S. Ct. 1528 (2014).

                                                2
            The Guidelines permit courts to apply a seven-level

downward reduction to the base offense level if the defendant

“escaped from non-secure custody and returned voluntarily within

ninety-six       hours.”    U.S.S.G.    § 2P1.1(b)(2).          The   Guidelines

define “non-secure custody” to mean “custody with no significant

physical    restraint.”         U.S.S.G.    § 2P1.1   cmt.   n.1.        Examples

include, but are not limited to, leaving “a work detail outside

the security perimeter of an institution,” failing to return

from a furlough or pass, and “escap[ing] from an institution

with no physical perimeter barrier.”              Id.    Our review of the

record reveals no clear error in the district court’s finding

that the facility from which Latham escaped was not “non-secure

custody,” and no error in the court’s decision not to apply the

desired reduction on this basis.

            In     accordance    with   Anders,   386   U.S.     738,    we    have

reviewed the record in this case and have found no meritorious

issues for appeal.         We therefore affirm Latham’s conviction and

sentence.        This court requires that counsel inform Latham, in

writing,    of    the   right   to   petition   the   Supreme    Court    of   the

United States for further review.               If Latham requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                Counsel’s motion must

state that a copy thereof was served on Latham.

                                        3
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4